Citation Nr: 0102896	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-05 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a subtotal 
gastrectomy, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for prostatitis, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office of the Department of 
Veterans Affairs (VA), which granted the veteran a 10 percent 
rating (increased from noncompensable) for service-connected 
prostatitis and denied his claims for increased evaluations 
for a subtotal gastrectomy (rated at the time of the 1998 
decision as 20 percent disabling) and hemorrhoids (currently 
rated as noncompensably disabling).  

Jurisdiction over the claims folder was subsequently 
transferred to the New Orleans, Louisiana, VA Regional Office 
(RO).  During the appellate period, the RO granted the 
veteran an increased rating, to 40 percent, for subtotal 
gastrectomy.  At an October 2000 RO hearing before the 
undersigned traveling Board Member, the veteran expressed his 
desire to continue with his appeal of all three of the 
aforementioned issues.  In addition, his wife raised the 
issue of entitlement to special monthly compensation based on 
the loss of use of creative organ.  The special monthly 
compensation issue has not been adjudicated by the RO.  
Therefore, it is referred to the RO for appropriate action.  

The issue of entitlement to an increased evaluation for 
subtotal gastrectomy is addressed in the Remand section 
located at the end of this action.




FINDINGS OF FACT

1.  The veteran's prostatitis is currently manifested by 
symptomatology consistent with a urinary tract infection 
requiring intermittent intensive management.  The evidence 
does not demonstrate that prostatitis is manifested by 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.

2.  The veteran's hemorrhoids are minimal and external and 
are currently manifested by mild to moderate symptomatology; 
there is no objective evidence that the hemorrhoids are 
large, thrombotic or irreducible with excessive redundant 
tissue.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
prostatitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(2000).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board notes that all the evidence pertinent to the 
prostatitis and hemorrhoid issues on appeal has been 
obtained, including the records of VA medical treatment from 
1996 to 2000 during the appellate period, and his hearing 
transcripts of May 1998 and October 2000.  Additionally, the 
veteran has been provided current VA examinations of the 
disabilities at issue.  The veteran and his representative 
have been informed of the evidence necessary to substantiate 
his claims and of the evidence that he should submit to 
substantiate his claims.  

The Board notes that in correspondence dated in February 
2000, the veteran's representative requested that the case be 
remanded for a new medical examination to evaluate the 
appellant's prostatitis and hemorrhoids on the basis that the 
July and August 1998 VA examinations were not current.  
However, he did not allege that the disabilities had 
increased in severity since the most recent VA examination 
nor was such an allegation made at the November 2000 hearing.  
Moreover, more recent VA outpatient records have been 
associated with the claims folder.  Therefore, the Board has 
concluded that the current evidence is adequate for rating 
purposes.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2000).

Entitlement to an increased evaluation for prostatitis, 
currently rated as 10 percent disabling.

Prostatitis is rated in the schedule in 38 C.F.R. § 4.115b, 
Diagnostic Code 7527, which contemplates prostate gland 
injuries, infections, hypertrophy and postoperative residuals 
and prescribes rating them under the criteria for voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  

38 C.F.R. § 4.115a provides that for voiding dysfunction, the 
disability should be rated as a particular condition as urine 
leakage, frequency, or obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the wearing of absorbent materials which must be changed less 
than 2 times per day is to be rated as 20 percent disabling.  
A 40 percent rating is warranted when such impairment 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating requires
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.  A 20 percent rating is 
warranted when there is a daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night.  A 40 percent rating is warranted when there is a 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night.
 
Obstructed voiding manifested by obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants the assignment of a noncompensable 
evaluation.  A 10 percent rating is warranted when there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

1.  Post void residuals greater than 150 cc.
    
2.  Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).
 
3.  Recurrent urinary tract infections secondary 
to obstruction.

4.  Stricture disease requiring periodic 
dilatation every 2 to 3 months.

A 30 percent rating is warranted for obstructed voiding 
manifested by urinary retention requiring intermittent or 
continuous catheterization.  

Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A 30 
percent rating is warranted when urinary tract infection is 
manifested by recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  
Poor renal function is to be rated as renal dysfunction.

The veteran was granted service connection and a 
noncompensable evaluation for prostatitis in a January 1945 
rating decision.  In October 1997, the veteran filed a claim 
for a rating increase.  Evidence submitted in support of the 
claim included VA outpatient records dated from 1996 to 1997 
which show that the veteran was treated for benign prostatic 
hypertrophy.  At examinations in February and May 1997, he 
denied having dysuria or urinary hesitancy and reported 
having 2 episodes of nocturia per night.  

An April 1997 urology examination and treatment report shows 
that the veteran had benign prostatic hypertrophy and acute 
prostatitis.  At the examination, his prostate was noted to 
have been very tender to palpation.  No evidence of bladder 
outlet obstruction was found.  The treatment course involved 
prescribing him Floxin medication.  Renal insufficiency was 
noted during this time, but this was attributed to 
hypertension and was deemed unlikely to have been secondary 
to any bladder outlet obstruction.  Service connection is not 
in effect for the renal insufficiency.

In June 1997, the veteran was treated for an acute episode of 
prostatitis which was noted to be partially resolving and 
which did not produce any problems with urination. 

The report of a January 1998 VA examination shows that the 
veteran had a history of benign prostatic hypertrophy which 
was non-cancerous and which was treated with medication.  
Genitourinary examination was unremarkable except for a 
moderately enlarged prostate without hard nodules.  The 
diagnosis was probable benign prostatic hypertrophy.  

The Muskogee VA Regional Office granted the veteran a 10 
percent evaluation for prostatitis in a February 1998 rating 
decision. 

Oral testimony presented by the appellant and his spouse 
before an RO hearing officer in May 1998, as it pertained to 
prostatitis, shows that the veteran used a non-antibiotic 
medication to treat his genitourinary symptoms.  According to 
their testimony, he used an improvised padding made from 
toilet paper under his clothes to absorb voided urine and she 
had to change this padding sometimes up to more than 3 times 
per day.  He testified that the frequency of his urinary 
leakage was directly determined by his fluid intake.  The 
spouse reported that the veteran was no longer able to have 
and maintain an erection because of his prostatitis.

Pertinent VA medical records associated the claims file show 
that in April 1998, the veteran had a history of prostatitis 
for which he received Floxin medication which produced good 
results.  The veteran reported at the time that his symptoms 
were completely resolved and the diagnosis was prostatitis 
resolved.  A May 1998 outpatient treatment report shows a 
diagnosis of asymptomatic benign prostatic hypertrophy.  

The report of a July 1998 VA genitourinary examination shows 
that the veteran complained of loss of his ability to have 
and maintain an erection.  He also complained of having a 
slow stream when urinating and urinary incontinence for the 
prior 1 to 2 months for which he occasionally wore an 
absorbent pad.  He reported having decreased kidney function 
and that he had been treated for prostatitis in the past year 
whose symptoms occurred over 3 months.  His treatment 
included numerous medications, diet therapy and drainage 
procedures.  The prostate was examined and found to be 
benign.  The examiner diagnosed the veteran's sexual 
dysfunction as impotence secondary to veno-occlusive disease.  
Proctosigmoidoscopy in August 1998 revealed a small, soft 
prostate gland which was free of nodules.  

VA urology clinic treatment notes show that on examination in 
April 1999, the veteran had a history of prostatitis and 
hyperplasia of the prostate.  No urination problems were 
reported by the veteran.  Examination of his prostate was 
benign.

VA outpatient examination in July 1999 shows that 
genitourinary examination revealed no history of prostatism 
and no prostate nodule found.  A February 2000 VA outpatient 
treatment report shows that no lower urinary tract symptoms 
were present on examination.

At an October 2000 RO hearing before the undersigned Board 
Member, the veteran's spouse testified on his behalf that he 
had poor bladder control and suffered from urinary frequency 
and incontinence which began in 1998.  According to her 
testimony, he needed to urinate 3 - 5 times per night and 
would often times wet himself because of his incontinence.  
He generally wore absorbent undergarment pads only when going 
out in public.  At home, he disdained wearing the pads and 
his spouse reported that it was her task to clean up after 
him at home whenever he voided on himself.  The veteran 
experienced additional difficulty going to the lavatory to 
relieve himself due to mental disorientation and physical 
impairment from his other medical disabilities.  The medical 
records show that the veteran was born in May 1921, and thus 
he was 79 years old at the time of the hearing.

The evidence indicates that the veteran was treated for 
prostatitis in April 1997 and June 1997.  It was specifically 
indicated in June 1997 that the prostatitis did not cause any 
problem with urination.  The prostatitis completely resolved 
following treatment with Floxin medication.  Since then, 
there has not been a recurrence of active prostatitis.  
Treatment reports dated subsequent to June 1997 only mention 
prostatitis by history.  The treatment reports do not 
associate his acute prostatitis with any urination problems.  
The recurrent voiding problems which he now experiences are 
evidently due to nonservice-connected benign prostatic 
hypertrophy and are not for consideration in evaluating the 
service-connected prostatitis.  There is no medical evidence 
showing that the prostatitis has necessitated drainage or 
hospitalization during the period of this claim.  Therefore, 
the Board must conclude that the disability more nearly 
approximates the criteria for the currently assigned 10 
percent rating than those for a higher rating. 

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply. 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

Hemorrhoids, external or internal, are addressed in the 
rating schedule under 38 C.F.R. § 4.114, Diagnostic Code 
7336.  The criteria provide for a noncompensable rating for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted when the objective evidence demonstrates the 
presence of large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted for 
hemorrhoids manifested by persistent bleeding and with 
secondary anemia, or with fissures.  

The medical evidence associated with the record, as it 
pertains to the veteran's hemorrhoids, shows that no fecal 
occult blood was noted on screening in July 1996.  Anemia was 
noted throughout the period of 1996 to 2000, attributed to 
folic acid deficiency or otherwise related to his service-
connected subtotal gastrectomy.  An August 1996 barium enema 
study of the veteran's colon produced an impression of a 
redundant colon and was negative for any hemorrhoidal 
findings.  No hemorrhoids were mentioned in the report of a 
VA digital rectal examination of the veteran's prostate in 
January 1998.     

At a May 1998 RO hearing, the veteran's spouse testified that 
she believed that the veteran had a thrombosed hemorrhoid 
because he was experiencing recurrent constipation.  When 
asked by the presiding hearing officer if she possessed a 
medical background, she stated that she was a social worker 
and denied having any medical background.  According to the 
spouse, the veteran's hemorrhoids and intestine would "come 
out" after he had a bowel movement and she had to manually 
push them back up into his rectum.  She reported that the 
veteran's hemorrhoids caused him to experience rectal and 
perianal itching and irritation and she treated him with 
topical proctological mediations.

The report of a July 1998 VA compensation examination shows 
that rectal examination of the veteran was heme test 
positive.  On VA examination of his anus and rectum in August 
1998, minimal external hemorrhoids were present.  Digital 
examination revealed tight sphincter tone but his sphincter 
could be dilated.  Proctosigmoidoscopic examination in August 
1998 revealed no abnormal palpable masses.  The examiner 
passed the proctosigmoidoscope up the veteran's lower colonic 
tract for a distance of 25 centimeters with ease and found no 
lesions.  The diagnostic impression was minimal external 
hemorrhoids.  

At the October 2000 RO hearing before the undersigned Board 
Member, the veteran's spouse presented oral testimony 
addressing his hemorrhoid claim.  She reiterated her prior 
testimony of May 1998, in which she reported that the 
veteran's hemorrhoids and intestine would "come out" after 
he had a bowel movement and she had to manually push them 
back up into his rectum.  There was blood in his stool which 
she attributed to his hemorrhoids.  She reported that his 
hemorrhoids caused him pain and that she applied non-
prescription medications and sat him in salt-water sitz baths 
once per week to treat his symptoms.    

Though some rectal bleeding was observed on examination in 
July 1998, an external digital rectal and 
proctosigmoidoscopic examination in August 1998 revealed only 
minimal external hemorrhoids present and no abnormal palpable 
masses or lesions as far as 25 centimeters up his rectum and 
colonic tract.  The veteran's spouse indicated that his 
hemorrhoid treatment was conventional, with application of 
nonprescription medications and weekly sitz baths.  There is 
no objective evidence of large, thrombotic or irreducible 
hemorrhoids or of excessive redundant tissue.  The evidence 
supports a conclusion that the hemorrhoids are mild to 
moderate and warrant a noncompensable evaluation. 

The Board notes that at the hearings of May 1998 and October 
2000, the veteran's spouse expressed her opinion that the 
veteran's hemorrhoids are thrombosed and provided testimony 
to the effect that his hemorrhoids and part of his lower 
colon extruded themselves during his bowel movements.  While 
acknowledging these statements, the Board notes that the 
actual existence of these reported symptoms is not 
corroborated by the objective medical findings shown in the 
record.  Further, the veteran's spouse does not possess the 
requisite medical training and expertise to make medical 
diagnoses; her statements in this regard are thus entitled to 
no probative weight with regard to addressing the actual 
severity of his hemorrhoidal symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for an increase rating 
for hemorrhoids must be denied. 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

Extra-schedular consideration

The Board has also considered whether the increased rating 
claims on appeal should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2000).  However, 
review of the record does not show that that the veteran has 
required frequent hospitalization for prostatitis or 
hemorrhoids.  In addition, the manifestations of these 
disabilities are not unusual or exceptional.  In sum there is 
no indication in the record that the average industrial 
impairment resulting from either disability would be in 
excess of that contemplated by the evaluation currently 
assigned.  Accordingly, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 10 percent for prostatitis 
is denied.

A compensable rating for hemorrhoids is denied.


REMAND

As previously discussed, during the pendency of the veteran's 
appeal but after the claims folder was forwarded to the 
Board, the VCAA was signed into law.  This liberalizing law 
is applicable to the veteran's claim for an increased 
evaluation for subtotal gastrectomy.  

The medical records included are current up to February 2000.  
However, at his October 2000 hearing before the undersigned 
Board Member the veteran reported that he had received VA 
medical treatment specifically relating to his service-
connected gastrectomy only several weeks prior to the 
hearing, for which he was prescribed medications.  However, 
he did not provide any details regarding the names of the 
medications prescribed or the diagnostic tests or procedures 
(if any) which were conducted.  As the veteran's oral 
testimony indicates that there are outstanding VA medical 
records pertinent to his increased rating claim for his 
subtotal gastrectomy, a remand is warranted so that these 
records may be obtained and associated with the claims 
folder. 

Additionally, the medical evidence indicates that the veteran 
is impaired by several other non-service-connected physical 
disabilities which include cardiovascular disease and renal 
failure.  At present, the veteran suffers from weight loss, 
loss of appetite, and anemia.  However, at the July 1998 VA 
examination, his anemia was attributed to chronic renal 
failure while on other occasions it has been attributed to 
chronic disease.  An examination should be conducted to 
determine which symptoms in the veteran's constellation of 
symptomatology are attributable to his service-connected 
subtotal gastrectomy.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers, 
VA or private, who may possess additional 
records pertinent to his claim for an 
increased rating for a subtotal 
gastrectomy.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain a copy of 
all indicated records not already 
associated with the claims folder.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected subtotal gastrectomy.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be conducted, 
and all findings should be reported in 
detail.  The examiner should describe all 
symptomatology due to the service-
connected upper gastrointestinal 
disability.  He should specifically 
address whether the veteran's weight loss 
and anemia are due to the service-
connected disability, and whether the 
service-connected disability is 
productive of nausea, sweating, 
circulatory disturbances after meals, 
diarrhea, or hypoglycemic symptoms.  The 
examiner should also provide an opinion 
addressing the impact of the service-
connected disability on the veteran's 
ability to work.  The rationale for each 
opinion expressed should also be 
provided.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



